Case 1:17-cv-00823-MN Document 345 Filed 12/09/19 Page 1 of 3 PageID #: 3476



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH                        )
and BIOGEN MA INC.,                              )
                                                 )
                        Plaintiffs,              )
                                                 )    C.A. No. 17-823-MN
         v.                                      )    (Consolidated)
                                                 )
AMNEAL PHARMACEUTICALS LLC,                      )
                                                 )
                        Defendant.               )


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Megan L. Meyers to represent Plaintiffs Biogen International GmbH and Biogen MA

Inc. in this action. Pursuant to this Court’s Standing Order effective September 1, 2016, the fee

for the above-named attorney was submitted to the Clerk of the Court previously during this

calendar year.


                                                     ASHBY & GEDDES

                                                     /s/ Andrew C. Mayo
                                                     ____________________________
                                                     Steven J. Balick (#2114)
                                                     Andrew C. Mayo (#5207)
                                                     500 Delaware Avenue, 8th Floor
                                                     P.O. Box 1150
                                                     Wilmington, Delaware 19899
                                                     (302) 654-1888
                                                     sbalick@ashbygeddes.com
                                                     amayo@ashbygeddes.com

                                                     Attorneys for Plaintiffs Biogen International
                                                     GmbH and Biogen MA Inc.

 Dated: December 9, 2019




{01515771;v1 }
  Case 1:17-cv-00823-MN Document 345 Filed 12/09/19 Page 2 of 3 PageID #: 3477



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH                       )
and BIOGEN MA INC.,                             )
                                                )
                      Plaintiffs,               )
                                                )    C.A. No. 17-823-MN
         v.                                     )    (Consolidated)
                                                )
AMNEAL PHARMACEUTICALS LLC,                     )
                                                )
                      Defendant.                )

                                             ORDER

         This        day of ______________________, 2019, the Court having considered the

motion for the admission pro hac vice of Megan L. Meyers to represent Plaintiffs Biogen

International GmbH and Biogen MA Inc. in this action; now therefore,

         IT IS HEREBY ORDERED that counsel’s motion is granted, and that the foregoing

attorney is admitted pro hac vice.



                                             _________________________________________
                                             United States District Judge




{01515771;v1 }
  Case 1:17-cv-00823-MN Document 345 Filed 12/09/19 Page 3 of 3 PageID #: 3478




                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, that I

 am admitted, practicing, and in good standing as a member of the Georgi Bar, and, pursuant to

 Local Rule 83.6, that I submit to the disciplinary jurisdiction of this Court for any alleged

 misconduct which occurs in the preparation or course of this action. I also certify that I am

 generally familiar with this Court’s Local Rules. In accordance with this Court’s Standing Order

 effective September 1, 2016, I further certify that the annual fee of $25.00 has been paid to the

 Clerk of Court.


 Date: December 9, 2019

                                                          s/Megan L. Meyers
                                                          Megan L. Meyers
                                                          FINNEGAN, HENDERSON, FARABOW,
                                                            GARRETT & DUNNER, LLP
                                                          271 17th St. NW Suite 1400
                                                          Atlanta, GA 30363
                                                          (404) 653-6565
                                                          Megan.meyers@finnegan.com




{01515771;v1 }
